Citation Nr: 0817906	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-11 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Patricia A. Talpins 






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an October 2004 rating 
decision issued by the Department of Veterans Affairs 
("VA") Regional Office ("RO") in which the appellant's 
previously denied claim of entitlement to service connection 
for retinitis pigmentosa was not reopened.  The appellant, 
who served on active duty from January 1955 to January 1957, 
appealed that decision to the BVA.  Thereafter, the Board 
issued a decision in July 2006 in which it determined that 
the evidence submitted by the appellant constituted new and 
material evidence sufficient to reopen the appellant's claim.  
The Board then remanded the claim of entitlement to service 
connection for retinitis pigmentosa (on its merits) for 
further development.  The requested development has been 
completed; and the case has been returned to the Board for 
further review.  


FINDING OF FACT

The competent medical evidence of record indicates that the 
appellant's retinitis pigmentosa initially clinically 
manifested during the appellant's period of service.  


CONCLUSION OF LAW

Retinitis pigmentosa was incurred during active service. 38 
U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.306 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2007).

In this case, a letter dated in July 2006 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to his claim of 
entitlement to service connection for retinitis pigmentosa, 
the appellant cannot be prejudiced by any deficiency, if any, 
in the notice and assistance requirements of the VCAA.  As 
such, the Board will dispense with any further discussion of 
the VCAA and will proceed to the merits of the issue.  

B.  Law and Analysis 

In this case, the medical evidence of record reveals that the 
appellant is legally blind as the result of retinitis 
pigmentosa. See January 2007 VA examination report, p. 3. The 
appellant contends that although his retinitis pigmentosa is 
a genetic disease, he is entitled to service connection for 
this condition as it initially manifested during his period 
of active service in that he began experiencing night 
blindness while on active duty. See April 2005 statement with 
VA Form 9; May 2007 statement; July 2007 VA Form 646, p. 2.  
Having carefully considered the appellant's claim in light of 
the entire record and the applicable law, the Board 
concludes, as will be explained below, that the evidence of 
record is supportive of the appellant's claim.  As such, the 
Board finds that the appellant's appeal should be granted.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A veteran is presumed to be in sound condition when entering 
into military service except for conditions noted on the 
entrance examination or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and that the disease or injury was not 
aggravated by service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 
(2003).  A pre-existing injury or disease will generally be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to natural progress of the disease.  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service. Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board observes for the record that congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
considered diseases or injuries within the meaning of 
applicable legislation. 
38 C.F.R. § 3.303(c).  However, service connection may be 
granted for hereditary diseases, such as retinitis 
pigmentosa, which either first manifested themselves during 
service or which pre-existed service and progressed at an 
abnormally high rate during service.  As to whether 
manifestations of the disease in service constituted 
"aggravation" of the condition, that question must be 
resolved by applying the same stringent legal standards which 
are applicable in cases involving acquired disabilities. 38 
C.F.R. § 3.306; VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 
82-90 (July 18, 1990).  

In this case, the presumption of soundness is at issue since 
the appellant contends that his retinitis pigmentosa first 
manifested while he served on active duty; and argues that 
his service medical records support his claim.  In this 
regard, a review of the appellant's service medical records 
reveals that the appellant underwent a medical examination in 
June 1954 in preparation for the Reserve Officers Training 
Corps summer camp.  This examination report noted in 
pertinent part that the appellant had defective vision to the 
extent that his uncorrected distance vision was 20/40 in the 
right eye and 20/70 in the left eye. June 1954 report of 
medical examination.  His corrected vision was reported to be 
20/20 bilaterally. Id.  The appellant's "PULHES" physical 
profile was noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
2
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the appellant on a 
scale of 1 (high level of fitness) to 4 (a medical condition 
or physical defect which is below the level of medical 
fitness for retention in the military service)).  A report of 
a medical history form, also dated in June 1954, noted that 
the appellant had eye trouble either presently or in the 
past.  However, no details or explanation regarding this 
purported eye trouble was noted by the appellant's service 
medical provider. Id.    

A review of the appellant's report of an examination for 
entrance onto active duty, conducted in February 1955, 
reveals that the appellant was found to have uncorrected 
visual acuity of 20/20 in the right eye and 20/200 in the 
left eye.  February 1955 report of medical examination.  His 
corrected vision was again noted to be 20/20 bilaterally; and 
the appellant's "PULHES" physical profile remained the 
same. Id.  At that time, the appellant denied experiencing 
eye trouble in the medical history portion of the 
examination. February 1955 report of medical history.  Thus, 
while the appellant was noted to have a lack of depth 
perception upon entrance into service, his correctible 
defective vision shown then was not and has not been 
attributed to retinitis pigmentosa.  As such, the appellant 
is correct in his assertion that the specific medical 
disorder of retinitis pigmentosa was not noted at the time of 
his examination, acceptance and enrollment into service and 
the presumption of soundness applies to his case.  The burden 
of proof therefore is on VA to rebut the presumption of 
soundness by producing clear and unmistakable evidence both 
that: (1) the appellant's retinitis pigmentosa manifested 
itself prior to service; and (2) that the disorder was not 
aggravated during service (i.e., that the progression of the 
disorder occurred at a natural rate rather than an abnormally 
high rate during service). See generally Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993); VAOPGCPREC 3-03 (July 
16, 2003).  If both prongs are not met, the presumption of 
soundness at entry is not rebutted.  For the reasons 
discussed below, the Board finds that medical evidence 
associated with the claims file dated in January 2007 
indicates that the presumption of soundness has not been 
rebutted in this case.  

Specifically, in terms of whether there is clear and 
unmistakable error of the appellant's retinitis pigmentosa 
manifesting prior to service, the Board observes that it 
remanded the appellant's claim for a VA medical opinion in 
July 2006 in light of evidence contained in the appellant's 
service medical records, post-service medical records, 
statements from A.H., O.D. dated in May 1996 and August 1996 
and a medical opinion from M.E.H., M.D. dated in November 
1997. See July 2006 BVA decision.  In January 2007, the 
appellant was afforded the VA examination requested by the 
Board. January 2007 VA examination report.  At that time, the 
examiner reviewed the appellant's claim's file and obtained a 
personal medical history from the appellant, to include an 
eye history. Id., p. 1.  He then performed a thorough 
examination of the appellant's eyes. Id., p. 2.  Thereafter, 
the examiner diagnosed the appellant with, among other 
things, advanced retinitis pigmentosa of both eyes. Id., p. 
3.  

In addressing the medical question of whether the appellant 
had manifestations of retinitis pigmentosa prior to service, 
the examiner essentially opined that he did not. Id.  
Specifically, the examiner indicated that his review of the 
evidence available to him showed that the appellant did not 
have any overt manifestations of retinitis pigmentosa prior 
to his entrance into service. Id.  In support of this 
finding, the examiner noted that the records available to him 
did not mention the appellant experiencing night vision 
problems prior to service and the appellant's visual acuity 
prior to service was corrected to 20/20 in both eyes. Id.  
The examiner acknowledged that retinitis pigmentosa is a 
genetic disease; and as such, it would be correct to say that 
the disease had been present at least in some form since the 
appellant's childhood. Id.  However, the examiner then 
addressed the question of whether he felt the evidence 
indicated that the initial manifestation of the appellant's 
retinitis pigmentosa occurred in service. Id.  

Prior to providing an opinion as to when he felt the 
appellant's retinitis pigmentosa initially manifested, the 
examiner carefully reviewed the appellant's service medical 
records, to include a treatment note dated in August 1955 
that indicated the appellant was seen for complaints of 
"vision difficulty on the left side of his left eye." See 
August 1955 service medical records.  Specifically, this 
treatment report noted that the appellant had a prior history 
of an injury to his left eye at the age of 4 and that his 
"vision has been poor since without correction." Id.  The 
report also noted that his left eye was patched at the age of 
8 years.  The appellant's corrected vision was stated to be 
20/20 in both eyes.  In that treatment note, the appellant 
was diagnosed with old chorioretinitis, left eye, unknown 
etiology. Id.  While the January 2007 examiner agreed with 
the observations noted in the appellant's August 1955 service 
record, he believed that the diagnosis was incorrect. January 
2007 VA examination report, p. 3.  He ultimately opined that 
it was more likely than not that the August 1955 event was 
the appellant's first presentation of retinitis pigmentosa, 
but that this diagnosis was not made at that time due to the 
technology available. Id.  

In light of the opinion of the January 2007 VA examiner, the 
Board finds that the evidence of record is not clear and 
unmistakable in terms of the medical question of whether the 
appellant's retinitis pigmentosa manifested prior to service.  
As such, the Board finds that the presumption of soundness 
attaches in this case.  




Subsequent to its consideration of the January 2007 VA 
examination report, the RO continued to deny the appellant's 
claim on the basis that the appellant's retinitis pigmentosa 
is a genetic disease that existed prior to service.  In doing 
so, the RO relied upon a portion of the January 2007 VA 
examination opinion in which the examiner opined that because 
retinitis pigmentosa is a genetic disease that first 
manifested in August 1955, the appellant's service did not 
likely alter the natural progression of the disorder (i.e., 
did not aggravate the disorder). Id.; see also reports of 
medical examinations dated in November 1955 (the appellant 
was found to have uncorrected visual acuity of 20/20 in the 
right eye and 20/100 in the left eye with corrected vision of 
20/20 in the right eye and 20/50 in the left eye); November 
1956 (the appellant was found to have uncorrected visual 
acuity of 20/20 in the right eye and 20/200 in the left eye 
with corrected vision of 20/20 in the right eye and 20/30 in 
the left eye); and March 1962 (the appellant was found to 
have uncorrected visual acuity of 20/20 in the right eye and 
20/70 in the left eye with corrected vision of 20/20 
bilaterally).  However, the Board disagrees with the RO's 
determination since the denial of service connection is based 
upon the pre-existence of the appellant's genetic disease 
rather than the evidence reflective of the disease's first 
manifestations.  

As discussed above, the January 2007 VA examiner opined that 
the first manifestation of the appellant's retinitis 
pigmentosa did not occur until the appellant was in service.  
Therefore, even though the appellant's retinitis pigmentosa 
is considered a genetic disease that would have been present 
in some form prior to service, it does not fall into the 
category of a "pre-existing" condition for VA purposes 
since no overt manifestations of the condition were noted 
prior to service.  The General Counsel has clearly stated 
that a disease of hereditary origin can be incurred in 
service.  "They can be considered to be incurred in service 
if their symptomatology did not manifest itself until after 
entry on duty."  VAOPGCPREC 67-90 (1990).  "The mere genetic 
or other familial predisposition to develop the symptoms, 
even if the individual is almost certain to develop the 
condition at some time in his or her lifetime, does not 
constitute having the disease."  Id.  "Only when 
symptomatology and/or pathology exist can he or she be said 
to have developed the disease."  Id.  The General Counsel 
stated further that "[a]t what point the individual starts 
to manifest the symptoms of, or have pathological changes 
associated with the disease is a factual, not a legal 
issue."  Id.  Viewing the January 2007 examiner's opinion in 
conjunction with the General Counsel Precedent Opinions cited 
above, the Board concludes that the appellant is entitled to 
service connection for retinitis pigmentosa on a direct 
basis.  The appeal is therefore granted.  In making this 
decision, the Board has resolved doubt in the appellant's 
favor.  


ORDER

Service connection for retinitis pigmentosa is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


